                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF VIRGINIA
                            Richmond Division                      :   L E'ri\


STEVES AND SONS, INC.,
                                                            f    NOV 2 6 2019
                                                             WXKN.U.5. DISTRICT COURT
                                                                                        y
                                                                  RICHMOND. VA
     Plaintiff,

V.                                     Civil Action No. 3:16cv545


JELD-WEN, INC.,

     Defendant.


                                 ORDER


     Having considered Steves and Sons, Inc.'s Letter Brief dated

April 29, 2019 (ECF No. 1956) submitted to the Special Master

regarding the discontinuation of production of doorskin designs

created at the      Towanda facility of   JELD-WEN,   Inc.; JELD-WEN's

Response Brief dated May 9, 2019 (ECF No. 1957); the Reply Letter

Brief dated May 19, 2019 (ECF No. 1958); the July 11, 2019 oral

argument   before     the   Special   Master;   and   the   REPORT      AND

RECOMMENDATION of the Special Master (ECF No. 1953), and the time

for filing objections to the REPORT AND RECOMMENDATION having

expired and no timely objections having been filed, and having

considered the record and the REPORT AND RECOMMENDATION, it is

hereby ORDERED that:

     (1)   The REPORT AND RECOMMENDATION of the Special Master (ECF

No. 1953) is adopted on the basis of the reasoning of the REPORT

AND RECOMMENDATION; and
     (2)   Steves and Sons, Inc.'s request to enjoin JELD-WEN, Inc.

from discontinuing the manufacture of the Avalon, Cashal, Corvado,

and Coventry doorskin designs at its Towanda facility is denied.

     The Clerk is directed to send a copy of this Order to the

Special Master.

     It is so ORDERED.




                                        /s/
                          Robert E. Payne
                          Senior United States District Judge


Richmond, Virginia
Date: November 26, 2019
Filed nunc pro tune October 3, 2019
